Case 21-50997-BLS   Doc 16-3   Filed 07/21/21   Page 1 of 9




                    EXHIBIT 3
                   Case 21-50997-BLS      Doc 16-3    Filed 07/21/21   Page 2 of 9



                                                                                          MENU




OPEN AND SCHUTT: NSGA Q&A WITH KIP
MEYER
By Marty Maciaszek
NSGA Director of Communications

Schutt Sports has been a big part of the sporting goods industry for more than a century. So, it
was big news in December 2020 when it was part of an acquisition by Certor Sports LLC and
became part of the Certor portfolio.


Schutt started manufacturing basketball hoops in 1918 in
Litchfield, Illinois, about an hour northeast of St. Louis,
but football is where the Schutt name is best known. It
was the first company to mass produce faceguards in
1935 and began producing helmets in 1987. Schutt
purchased the Adams USA brand in 2014 and high-end
shoulder pad manufacturer ProGear in 2017 and it
started producing products for the Department of
Defense in 2018. Certor Sports also acquired the assets
of high-tech football helmet startup VICIS along with
Schutt, ProGear, Adams, Hollywood Bases and Tucci Bats.

Kip Meyer, the General Manager and Vice President of
Sales and Marketing for Schutt, has been with the
company for 12 years and he also spent 13 years at
adidas. Meyer shared his thoughts on what the future holds for Schutt in this Q&A with the
National Sporting Goods Association (NSGA).


Q: Please share what the changes are with Schutt Sports being acquired
by Certor Sports? What led to those changes?
                   Case 21-50997-BLS       Doc 16-3     Filed 07/21/21   Page 3 of 9

A: The assets of Kranos Corporation were sold and assigned to Certor Sports LLC. Certor
Sports is a private corporation that owns all the intellectual property of Schutt Sports, VICIS,
ProGear, and the like. The company continues unimpeded in the team sports business. Certor
Sports prides itself on creating the best protective equipment in the business.


Q: How will this acquisition by and formation of Certor Sports keep
Schutt poised for success?

A: The cross-pollination of technologies between Schutt Sports LLC and VICIS will keep us
ahead of the competition in terms of helmet technology. Bringing the best technology is the
key to our success in the marketplace. And utilizing our mass-customization platform allows us
to get the customer what they want, when they want it, and at a price they can afford. Our
philosophy of relentless innovation and cascading technologies throughout the product line
into volume categories will serve the team sports business well. This standard of excellence
puts a tremendous pressure on our engineering groups at Schutt Sports LLC and VICIS, but
ensures new and exciting products into the marketplace. This will help our customers maintain
and grow product margins which we know is very important in equipment sales.


Certor Sports is also making structural investments for
future growth. For example, we are consolidating and
moving into a completely new headquarters and
manufacturing facility near Indianapolis in late fall 2021
(artist's rendering at right). This new facility will provide
us efficiencies in labor and manufacturing and will help
service our customers significantly better.


Q: What are some of the misconceptions in the marketplace you would
like to clear up about Schutt’s future because of all the changes? Have
you seen big concerns expressed by team dealers/retailers, or perhaps
consumers and end users such as teams and leagues?

A: Our customers have been great during this transition from Kranos to Certor. Yes, there were
initially concerns in the marketplace concerning the direction Schutt was heading. However,
after communication of the Certor acquisition of the assets of Kranos, nearly everyone was
excited about the future of the Schutt Sports and VICIS brands. Together under common
ownership we believe this new platform will not only enhance and strengthen innovation in the
football protective market, but also enhance our ability to service our customers on a going
forward basis. We are the only helmet manufacturer that sells into the team dealer network
                  Case 21-50997-BLS
                             y           Doc 16-3   Filed 07/21/21   Page 4 of 9

and we know the team dealer network is vital to our success as a company.

Some competitors were making claims about this that just were not true. Our competitors
were misrepresenting the news regarding the sale of assets to Certor as a sales tactic,
attempting to cause fear or concern with the Schutt-branded product lines. While we
understand and appreciate good, honest competition we feel in far too many instances our
competitors have fallen short in presenting the entire truth. All we want to do is to compete on
the field of play (product versus product). Winners talk about their own product. I believe this
is a tactic that is used when a competitor is scared about what is going to occur in the
marketplace. If I were sitting in their position, I would also be worried. The combination of two
significant brands and related technologies should scare every salesperson that is not carrying
and selling VICIS or Schutt branded products.


Q: How will Certor Sports enhance the Schutt and VICIS brands in the
marketplace?

A: Certor will now be used as a platform to launch new technologies and possible expansion
into other product categories via acquisition, organic growth or potential licensing
opportunities. It is great being part of an umbrella company backed by a substantial investor.
The future of the company is limitless. However, in the short term we need to ensure that we
perform the basics very well. We need to “block and tackle.” The products speak for
themselves.


Q: What are the percentages of Schutt/VICIS football helmets being used
in the marketplace?

A: Currently we estimate that Certor, through its
Schutt, VICIS and ProGear brands have products
worn on approximately 35%-40% of NFL and
college football players and these numbers are
rapidly growing every day. The recent launch of
the VICIS ZERO2 and VICIS ZERO2 Trench helmet
will quickly add to this percentage of players
wearing our helmets in the marketplace. We
expect that our overall market share at the NFL
level will exceed 50% within the near future.

VICIS just re-entered the market with its Zero2
and Zero2 Trench product, topping the Virginia
   h    l        k        h
                Case 21-50997-BLS Doc 16-3          Filed 07/21/21   Page 5 of 9
Tech Helmet Rankings. Schutt is experiencing
rapid growth at the NFL, NCAA , high school and youth levels in football helmets, football
shoulder pads and football accessories. The Schutt F7 series of helmets continues to grow in
popularity at all levels of play. Players love the look and comfort of the F7 helmet while coaches
and administrators like the performance of the F7 helmet. The helmet passes the “mirror/cool”
test and is now the helmet of choice for many players. In youth sports, Schutt continues to
dominate the competition in all football-related products with the rapid growth of the youth F7
LX1 and A11 football helmets.

ProGear shoulder pads are the fastest growing shoulder pad in the market. At the NCAA level,
success stories include them being worn by Alabama Heisman Trophy winner Devonta Smith,
more than 70 players at Clemson and more than 50 players at Oklahoma. Schutt continues to
drive innovation at the high school level with the recent introduction of the Pro Gear Standard
shoulder pad. This shoulder pad introduces technology at a price point that is affordable at the
high school level.


Q: How much did COVID-19 impact Schutt in terms of helmet production,
reconditioning and innovating in products such as the Splash Shield?

A: Just like most sporting goods manufacturers, 2020 was a very difficult year. However, we
believe 2020 made us a better overall company. We came together as an organization and
realized that in order to survive, we had to change our selling tactics, overall marketing efforts
and learn to manufacture and recondition helmets and shoulder pads in a completely different
environment. In 2020, the time frame from selling a product to shipping a product was very
short. The operations team did a tremendous job in manufacturing and reconditioning helmets
during a shortened selling and delivery season.

In May of 2020, we were really concerned that football and all sports for that matter would not
be played. We came together as a management team and thought of ways we could help get
football back on the field of play sooner versus later. In one of the meetings, we realized we
could help athletes and coaches if we could offer some protection for football players from
harmful droplets caused by talking, sneezing and coughing in close proximity. With this idea,
we created the Schutt Splash Shield. We needed sports to return and this new product helped
with the thought process that football could be played in fall. The timing was perfect for teams
all over the world as they were beginning to prepare for the football season. The product gave
people “hope” that football would and could be played in the fall.


Q: How would you describe the partnership through Certor Sports
between Schutt and VICIS and how will it impact the football community?
Does it provide more opportunities for innovation?
  oes t p o de   o e oppo tu t es o
             Case 21-50997-BLS Doc 16-3
                                                       o at o ? Page 6 of 9
                                                   Filed 07/21/21


A: Innovation is the key to our success. We are going to cross-pollinate technologies between
brands and product lines. If you look back in recent history in the sporting goods equipment
market, we have an opportunity that seldom occurs in this segment of the industry. We have
the ability to combine the best technologies in the marketplace. These technologies were
initially created in separate environments but the combination of the two will create something
very special for the athlete. Our mission of designing, developing and manufacturing the
highest-performing protective products in sports will help elevate the game and protect the
athlete for years to come. We are currently ranked Nos. 1, 2 and 3 in the Virginia Tech Helmet
Rankings. And this is just the beginning.


Q: With all these changes, how important is Schutt’s continued
commitment to distributing products through Team Dealers and
retailers?

A: As stated before, the team dealer market is key to our success as a company. We feel
developing more technologically advanced products will help the team dealers sell more
products into their existing customer base and expand their sales to new customers. Currently,
Schutt represents nearly all football helmet sales sold by team dealers nationwide. Our job is to
grow our overall market share, which will in turn help the team dealers. By providing football
helmets, shoulder pads and equipment that is needed and wanted by the teams, it will help
team dealers “own the locker room” and help sell more football and other sport category
products to the school. This all should translate to more sales and margin dollars for the team
dealer.


Q: What do you see as some key tactics wholesale partners and brands
can apply to maintain a strong working relationship with each other?

A: The formula for success is pretty simple:
communication, communication and
communication. We have positioned numerous
salespeople located throughout the entire
United States. When our salespeople work
closely with the Team Dealer road salespeople,
scheduling appointments to see high schools
and youth leagues together, everyone wins.
When seeing a customer, the combination of
working with an expert in the equipment field
and a Team Dealer road salespeople is difficult
                Case 21-50997-BLS Doc 16-3         Filed 07/21/21   Page 7 of 9
and a Team Dealer road salespeople is difficult
to match for any competitor. We find that our
success rate is over 70% when these salespeople make a dual presentation of our products to
the end consumer.

It is also important to know the “Key Timing” of when products are sold into the marketplace.
Our competitors do a great job in selling football products early in the calendar year by taking
advantage of the reconditioning cycle for helmets. This timing is normally from November
through February. If a Team Dealer reconditions football helmets, they are first to know a
possible new color, rejected helmets, additional players and other equipment needs. This leads
to incremental sales of not only football helmets, but many other products being serviced by
that Team Dealer (shoulder pads, shoulder pad accessories, etc…).


Q: The new VICIS ZERO2 Trench and VICIS ZERO2 just received the highest
rating in the Virginia Tech football helmet STAR rankings. What are some
of the key features of these helmets and when will they be available?

A: We have the Top 3 football helmets in the Virginia Tech rating system (VICIS ZERO2
Trench/VICIS ZERO2/Schutt F7LTD). No one individual company has ever accomplished this feat
before and we are just starting the process. We are excited about the future and we will
continue to dominate the independent ratings systems on a future basis. Some of the key
features of the VICIS ZERO2 helmet are:

        VICIS ZERO2 TRENCH (Virginia Tech #1 rated helmet)
                First “position-specific” helmet in the marketplace developed for the players in
                the box.
                Raised corrugation and perforated venting in the deformable outer shell
                increases both performance and appeal
                Thermal Plastic Urethane (TPU) reflex layer
                Delta Pod fit system delivers the new VICIS standard for customized and secure
                fit without air bladders
                Enhanced vision and sight lines


        VICIS ZERO2 (Virginia Tech #2 rated helmet)
                Raised corrugation and perforated venting in the deformable outer shell
                increases both performance and appeal
                Thermal Plastic Urethane (TPU) reflex layer
                Delta Pod fit system delivers the new VICIS standard for customized and secure
                fit without air bladders
                  Case 21-50997-BLS     Doc 16-3   Filed 07/21/21   Page 8 of 9

                15% lighter than the VICIS ZERO1 helmet
                Enhanced vision and sight lines


The delivery of all sizes of the ZERO2, ZERO2 Trench and ZERO2 youth helmets is scheduled for
mid- to late-April. The NFL and NCAA teams will have product available for spring football. The
initial feedback from teams wearing the helmets is phenomenal. Players love the look,
performance and comfort of the helmets.


Q: Schutt is best-known for football helmets, but how will the formation
of Certor Sports enhance the rest of your product assortment including
shoulder pads? How will it benefit other brands and products?

A: The great thing about developing new and advanced technologies is the ability to apply
these technologies to other product lines. We will continue to innovate and advance football
and other sports category equipment in the marketplace. We will start with helmets and apply
this technology (when applicable) to other product and sport categories. Our process of
launching technologies at the highest level and driving them down through lower price-point
products and through other product categories in future years will keep us being the
unequivocal leader in sports equipment.


Q: Why should people feel good about the future of Schutt as part of
Certor Sports?

A: Our customers and end users should feel great about the future of Certor Sports. The recent
Virginia Tech Helmet Rankings should give everyone comfort. We will continue to drive
innovation into the marketplace across multiple sport categories. This will ultimately help our
customer (sell more products at higher price points, higher margins, higher margin dollars) and
help the end consumer (advancing product technology).
                       Case 21-50997-BLS    Doc 16-3     Filed 07/21/21   Page 9 of 9




National Sporting Goods Association

PH (847) 296-NSGA (6742)
FAX (847) 391-9827

info@nsga.org
membership@nsga.org
research@nsga.org




Credit Card Services

Membership
   Hockey Dealers Association (HDA)
   Division for Sales Agents

About NSGA

Events
   Upcoming Conference
   Sporting Goods Industry Hall of Fame

Research
   NSGA Research Offerings
   Ask NSGA (Information Center)
   Research Center

News
   Press Room
   Publications
   Media Contacts
   Promotional Opportunities

Advocacy

Verified Dealer




Privacy Policy | © 2021 National Sporting Goods Association
